Allowable Subject Matter
	Claims 1-21 are allowed.

Closest references found:
(US-20020061067-$ | US-20070261072-$ | US-20100031162-$ | US-20100205049-$)

	The following is an examiner’s statement of reasons for allowance: The prior art does NOT teach:
media playout system for playing out a media program including a primary programming, the media playout system including at least one programmable processor; and a non-transitory machine-readable medium storing instructions that, when executed by the at least one programmable processor, cause the at least one programmable processor to perform operations comprising: stor[[e]]ing the primary programming; forming a first set of content for play-out during a break in the primary programming; forming a second set of content for play-out during a break in the primary programming, the second set of content being subj ect to [[the]]a constraint that its duration differs by less than a predetermined amount from [[the]]a duration of the first set of content; including the primary programming and subsequently, during the break, the first set of content, and, after the break, the primary programming; and 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKUR JAIN whose telephone number is (571)272-9747.  The examiner can normally be reached on Monday-Friday 10:00-6:00.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system
/ANKUR JAIN/           Primary Examiner, Art Unit 2649